Citation Nr: 1703791	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  07-38 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a heart disorder, and if so, whether service connection is warranted.   

2.  Whether new and material evidence has been received to reopen service connection for erectile dysfunction, claimed as impotence to include as secondary to the service connected bilateral varicoceles, and if so, whether service connection is warranted.   

3.  Entitlement to service connection for tubular adenoma. 

4.  Entitlement to service connection for diverticula. 

5.  Entitlement to service connection for internal hemorrhoids. 

6.  Entitlement to rating in excess of 20 percent for residuals of a right knee injury based on recurrent subluxation or lateral instability. 

7.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury based on limitation of flexion. 

8.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury based on limitation of extension. 

9.  Entitlement to an evaluation in excess of 10 percent for bursitis left hip. 

10.  Entitlement to an evaluation in excess of 10 percent for actinic keratosis. 

11.  Entitlement to a compensable evaluation for scars.

12.  Entitlement to a compensable evaluation for bilateral varicoceles.

13.  Entitlement to a compensable evaluation for a right inguinal hernia.

14.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain with scoliosis.  

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

16.  Entitlement to service connection for the cause of the Veteran's death. 




REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  He also had verified active duty for training from July 2 to 17, 1949; April 30 to May 4, 1950; August 12 to August 27 1950; April 17 to May 1, 1958; and May 17 to May 31, 1959.  The Veteran died in May 2013.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2006, May 2010, and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The July 2006 rating decision denied entitlement to a higher rating for the right knee injury rated under Diagnostic Code 5257.  

In April 2010, the Board denied increased ratings for instability and limitation of flexion of the right knee, and awarded a separate 10 percent rating for limitation of extension of the right knee.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which in a December 2010 order, granted the parties' joint motion for remand, set aside the Board's April 2010 decision, and remanded the case for compliance with the terms of the joint motion. The increased rating claim was again before the Board in May 2011 and June 2014, at which time the Board remanded it for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remands including obtaining VA treatment records.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The May 2010 decision reopened service connection for a heart disorder and erectile dysfunction and denied the claims on the merits.  The May 2010 rating decision also denied entitlement to TDIU.    

In January 2014 and May 2015, the RO denied entitlement to service connection for the cause of the Veteran's death.  

As noted, the Veteran died in May 2013.  The appellant, who is his surviving spouse, filed a motion in September 2013 to be substituted for the Veteran in his claim.  In October 2013, the RO granted the motion for substitution.  Therefore, the claim will be considered with the appellant substituted for the Veteran as the claimant.  An eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

The appellant seeks to reopen claims of service connection for a heart disorder and erectile dysfunction.  In May 2010, the RO reopened service connection for a heart disorder and erectile dysfunction and denied the claims on the merits.  In order for VA to review the merits of each claim, new and material evidence must be received.  The Board is required to address this aspect of the issues despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2016 and January 2017, the appellant submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016).

The issues of service connection for a heart disorder and the cause of the Veteran's death and entitlement to TDIU prior to January 6, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On September 15, 2016, prior to the promulgation of a decision by the Board, the appellant indicated in a written statement that she was withdrawing the appeal as to the claims for service connection for tubular adenoma, diverticula, and internal hemorrhoids; entitlement to a rating in excess of 10 percent for residuals of a right knee injury based on limitation of flexion, residuals of a right knee injury based on limitation of extension, bursitis of the left hip, and actinic keratosis; entitlement to a to a compensable rating for scars, bilateral varicoceles, and right inguinal hernia; and entitlement to an evaluation in excess of 20 percent for a lumbar strain with scoliosis.  
 
2.  In a November 1978 decision, the RO denied service connection for a heart disorder on the basis that there was no evidence that a heart disorder was incurred in or was aggravated by service. 

3.  Evidence received since the November 1978 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for a heart disorder.

4.  In a May 1981 decision, the Board denied service connection for loss of erectile power on the basis that there was no evidence of loss of erectile power in service.   

5.  Evidence received since the May 1981 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for erectile dysfunction.  

6.  Erectile dysfunction first manifested many years after service separation; is not related to disease or injury or other event in active service or active duty for training, or injury in inactive duty for training; and is not caused by or permanently aggravated by a service-connected disability.

7.  For the entire appeal period, the service-connected right knee disability is productive of severe impairment with significant weakened movement, excess fatigability, crepitus, tenderness and pain to palpation, inability to stand up without assistance, and antalgic gait with poor propulsion; but not ankylosis, or a nonunion of the tibia and fibula. 

8.  Service connection was in effect for residuals of right knee injury, evaluated as 30 percent disabling; lumbar strain with scoliosis, evaluated as 20 percent from January 6, 2011; left hip bursitis, evaluated as 10 percent disabling; actinic keratosis, evaluated as 10 percent disabling; right knee arthritis with limitation of flexion, evaluated as 10 percent disabling; right knee arthritis with limitation of extension, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral varicoceles, evaluated as non-compensable; right inguinal hernia, evaluated as non-compensable; squamous cell carcinoma associated with actinic keratosis, evaluated as non-compensable; and bilateral hearing loss, evaluated as non-compensable.  The combined disability rating is 70 percent from January 6, 2011.    

9.  The record reflects that the Veteran had experience as a foreman in heavy equipment repair.

10.  The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation from January 6, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for service connection for tubular adenoma, diverticula, and internal hemorrhoids; entitlement to a rating in excess of 10 percent for residuals of a right knee injury based on limitation of flexion, residuals of a right knee injury based on limitation of extension, bursitis of the left hip, and actinic keratosis; entitlement to a to a compensable rating for scars, bilateral varicoceles, and right inguinal hernia; and entitlement to an evaluation in excess of 20 percent for a lumbar strain with scoliosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The evidence received subsequent to the November 1978 rating decision is new and material and the claim for service connection for a heart disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).


3.  The evidence received subsequent to the May 1981 Board decision is new and material and the claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

4.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2016).

5.  Affording the appellant the benefit of the doubt, for the entire appeal period, the criteria for the assignment of a 30 percent disability rating for the right knee disability under Diagnostic Code 5257 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

6.  Affording the appellant the benefit of doubt, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disability are met from January 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On September 15, 2016, prior to the promulgation of a decision by the Board, the appellant indicated in a written statement that she was withdrawing the appeal as to the claims for service connection for tubular adenoma, diverticula, and internal hemorrhoids; entitlement to a rating in excess of 10 percent for residuals of a right knee injury based on limitation of flexion, residuals of a right knee injury based on limitation of extension, bursitis of the left hip, and actinic keratosis; entitlement to a to a compensable evaluation for scars, bilateral varicoceles, and right inguinal hernia; and entitlement to an evaluation in excess of 20 percent for a lumbar strain with scoliosis.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeals are dismissed. 

II.  Claims to Reopen 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In a January 1973 decision, the RO denied service connection for a heart disorder since complete review of all records including service and hospitalization records failed to show any heart condition or any treatment of such.  The evidence of record at the time of the January 1973 decision consisted of the Veteran's service treatment records, VA hospital records dated in February 1955 to March 1955, and VA treatment records dated in 1973. 

The Veteran was notified of the January 1973 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the January 1973 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In a November 1978 decision, the RO denied service connection for a heart disorder since this disorder was not incurred in or aggravated by service.  The evidence of record at the time of the November 1978 decision consisted of the Veteran's service treatment records including the reserve service treatment records and exam reports; the Veteran's statements; VA hospital records dated in February 1955 to March 1955; VA treatment records dated in 1973, 1974, and 1977; a statement by Dr. Tagliarini dated in February 1973; and VA examination reports dated in May 1978 and July 1977.   

The Veteran was notified of the November 1978 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the November 1978 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In August 2009, the Veteran applied to reopen his previously denied claim for service connection for a heart disorder.  The additional evidence received in support of his claim includes the Veteran's own lay statements, private hospital records dated in 1998, and a VA examination report dated in March 2010.   

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The private hospital records dated in 1998 show treatment for a myocardial infarction and diagnosis of coronary artery disease.  The March 2010 VA examination report provides a medical opinion as to the nature of the current heart disorder, the date of onset of the current heart disorder, and whether the current heart disorder is related to service.  The March 2010 VA examination report indicates that the diagnoses were ischemic heart disease; mild concentric left ventricular hypertrophy; mild aortic sclerosis without significant aortic stenosis; and Grade 1 diastolic dysfunction.  The VA examiner opined that the Veteran's heart condition was less likely as not (less than 50/50 probability) caused by or a result of the same as seen in service. The VA examiner stated that the rationale for opinion was that there was no evidence of any coronary artery disease or heart disease while in the service, the Veteran was diagnosed decades later with coronary artery disease, he had a negative cardiac exam at the time of discharge in 1950's, and the palpitations in the service in the 1950's had no relationship to the coronary artery disease diagnosis in the 1990's.   

This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in November 1978.  

This evidence is also material because this medical evidence tends to show that the Veteran has a current heart disorder.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a current disability.  This evidence also provides information as to the onset of the disorder.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.

In a September 1979 decision, the RO denied service connection for loss of erectile power on the basis that there was no evidence of loss of erectile power in service.  The evidence of record at the time of the September 1979 decision consisted of the Veteran's service treatment records including the reserve service treatment records and exam reports; the Veteran's statements; VA treatment records dated in 1973, 1974, 1977, and 1979; a statement by Dr. Tagliarini dated in February 1973; and VA examination reports including reports dated in May 1978 and July 1977.  The Veteran perfected an appeal of the September 1979 rating decision.  

In a May 1981 decision, the Board denied service connection for loss of erectile power.  The evidence of record at the time of the May 1981 decision consisted of the Veteran's service treatment records including the reserve service treatment records and exam reports; the Veteran's statements; VA hospital records dated in February 1955 to March 1955; VA examination reports dated in May 1973, July 1977, and July 1980; and VA hospital records dated in September 1980 to October 1980.  

The Board denied service connection for a claimed disability manifested by loss of erectile power.  The Board indicated that a careful review of the service medical records shows that the Veteran did not manifest complaints or findings attributable to a disability manifested by the loss of erectile power during his period of active duty from 1951 to 1954.  The Board indicates that the objective medical evidence of record establishes that complaints referable to the loss of erectile power were initially noted many years after that period of service and the Veteran did not exhibit such a disease process during a period of active duty for training.  The Board further noted that the recent period of Veterans Administration hospitalization indicated that the Veteran was not suffering from the loss of erectile power as a result of an organic cause.  The May 1981 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2016).   

In June 2009, the Veteran applied to reopen his previously denied claim for service connection for erectile dysfunction.  The additional evidence received in support of his claim includes the Veteran's own lay statements and a VA examination report dated in March 2010.   

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The March 2010 VA examination report provides a medical opinion as to the nature of the current erectile dysfunction including the information as to onset and etiology and whether the current erectile dysfunction is related to service.  The VA examination report indicates that the Veteran had a history of erectile dysfunction since the 1970's.  The VA examiner opined that the Veteran's erectile dysfunction is less likely as not (less than 50/50 probability) caused by or a result of the same as seen in the service or the result of a service related injury.  The rationale for this opinion was that the Veteran's erectile dysfunction started decades after his discharge from service, he did not have testicular atrophy on exam, and the Veteran's varicocele noted at the time of discharge from the service has no relationship to erectile dysfunction that occurred decades later.  

This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in May 1981.  This evidence is also material because this medical evidence tends to show that the Veteran had current erectile dysfunction, he reported having this disorder since the 1970's, and the evidence provides information as to the history and onset of this disorder.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the disposition of the claims to reopen, further discussion of VA's compliance with those duties is unnecessary at this time.

III.  Service Connection for Erectile Dysfunction

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101 (2) (West 2014). 

 The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).  The definitional statute, 38 U.S.C.A. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

Inactive duty training (INACDUTRA) includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserted that he had erectile dysfunction that was related to his active service and to his service-connected disabilities.  

The Board finds that the weight of the competent and credible evidence establishes that the claimed erectile dysfunction did not manifest in service but first manifested many years after service separation, was not caused by an in-service event or injury, was not related to active service, and was not caused or aggravated by a service-connected disability.  The Board finds the weight of the competent and credible evidence shows that the erectile dysfunction did not manifest in ACDUTRA and is not otherwise related to disease or injury in ACDUTRA or injury in INACDUTRA.  

Service treatment records do not document complaints, treatment, or diagnosis of erectile dysfunction.  The service entrance examination dated in January 1951 was negative for pertinent abnormality and exam of the genitourinary system was normal.  The January 1954 separation exam indicates that the Veteran had a varicocele on the left, asymptomatic.  Erectile dysfunction was not reported or detected.  

Currently on file is documentation referable to service examinations performed in November 1955, October 1959 and December 1968 for Reserve service.  These examinations reported that the Veteran's genitourinary system was within normal limits with the exception of the October 1959 exam report which notes that there was a small bilateral varicocele, not symptomatic.  

A VA examination in July 1977 does not show any complaints or diagnosis of erectile dysfunction.  A January 1978 reserve exam indicates that the Veteran's prostate was firm and enlarged.  The urinalysis performed at that time was within normal limits.  Erectile dysfunction was not noted or diagnosed.   

The Veteran was hospitalized by the Veterans Administration in September and October 1980 with complaints of progressive impotence manifested by an inability to get an erection at times of planned intercourse and later by a loss of erection without ejaculation.  The Veteran reported a four year history of progressive impotence.  On examination, the Veteran had a well-healed right inguinal hernia scar and palpable fascia weakness on the left side, possibly due to an early left inguinal hernia.  The penis was uncircumcised and normal.  There was a small right hydrocele, and both testes were slightly tender.  They were not enlarged.  The prostate gland measured about 2.5 centimeters across.  It was bibbed with a probable median raphre.  It was free of nodules and nontender.  During the course of hospitalization, penile nocturnal tumescence monitoring showed that the Veteran was able to gain an erection.  It was reported at that time by the medical personnel that organic impotence had been ruled out and that its cause was most probably psychogenic in nature.  

In a statement, dated February 6, 1981, a private doctor noted that the Veteran's loss of erectile power might be related to a hormone deficiency or other causes. 

A March 2010 VA genitourinary examination report indicates that the Veteran reported having a history of erectile dysfunction since the 1970's and this has progressed.  It was noted that the Veteran had a history of type 2 diabetes mellitus for the past 15 years.  He reported that he was told that he had atrophy of the testes in the past.  The Veteran also has a history of left-sided varicocele noted at time of discharge exam in 1954.  It was noted that the erectile dysfunction had progressively worsened and the Veteran was not under treatment.  The examiner indicated that the etiology of the erectile dysfunction was most likely vascular.  Examination of the penis and testes was normal.  The examiner opined that the Veteran's erectile dysfunction was less likely as not (less than 50/50 probability) caused by or a result of the same as seen in the service or the result of a service related injury.  The rationale was that the Veteran had erectile dysfunction that started decades after his discharge from the service, he did not have testicular atrophy on exam, and the varicocele noted at the time of discharge from service has no relationship to erectile dysfunction that occurred decades later. 

A March 2012 VA genito-urinary examination report indicates that the Veteran did not have erectile dysfunction.  Examination of the penis and testes was normal.  The VA examiner stated that the Veteran's reproductive system conditions had no impact on his ability to work. 

In April 2015, VA obtained an addendum opinion to the March 2010 VA exam.  The VA examiner, a medical doctor, opined that it was not likely that the Veteran's erectile dysfunction was aggravated by his service-connected bilateral varicoceles.  The VA examiner stated that clinically, and on review of medical literature, varicoceles are not known to cause or aggravate erectile dysfunction and physiologically, there is no association.  The claimed file was provided to the VA examiner for review in connection with the opinion.  

The Board finds that the 2010 and 2015 VA medical opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms and examination findings, and provided medical conclusions based upon these findings.  The VA examiners provided a rationale for the opinions and cited to the facts that support the opinion.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran himself related the erectile dysfunction to active service and service-connected disabilities.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that the Veteran had the expertise to render opinions about complex medical matters.  An opinion of etiology would require knowledge of the complexities of the genitourinary system.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the current erectile dysfunction is related to active service or a service-connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no evidence that the Veteran had medical expertise or training and the appellant has neither provided nor identified any medical evidence to support the Veteran's contentions.  There is no competent evidence to establish a relationship between the Veteran's erectile dysfunction and his period of active service or service-connected disabilities.  The Board finds that the VA medical opinions are competent and credible, and have more probative weight than the Veteran's own lay statements as to causation. 

The first medical evidence of erectile dysfunction was in 1980.  The Veteran's lay evidence indicates that the onset of the erectile dysfunction was in the 1970's which is more than 10 years after separation from active service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds the weight of the competent and credible evidence shows that the erectile dysfunction did not manifest in service, first manifested many years after active service, is not related to active service, and is not caused or aggravated by the service-connected varicocele.  The Board finds the weight of the competent and credible evidence shows that the erectile dysfunction did not manifest in ACDUTRA and is not otherwise related to disease or injury in ACDUTRA or injury in INACDUTRA.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection, and the claim for service connection for erectile dysfunction is denied.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in July 2009, September 2011, and February 2012.  
The Board finds that all relevant evidence has been obtained with regard to the claim, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records and hospital records dated from 1955 to 2013 are associated with the claims file.  The RO made an attempt to obtain copies of the Veteran's Social Security Administration (SSA) records.  SSA informed VA that such records were destroyed.  The Veteran was notified of the results of this search.  The Board has reviewed the Veteran's and appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim.  In August 2009, and January 2012, the Veteran informed VA that he did not have any additional information or evidence to submit in support of his claim.  

VA provided a VA examination in March 2010 and obtained an addendum medical opinion in 2015 as to the nature and likely etiology of the claimed disability.  The Board finds that in their totality, the VA examination and medical opinions provide sufficient information upon which to fairly evaluate the claim, and the medical evidence is therefore considered to be adequate for adjudication purposes.  In this case, it is clear that the VA examiners fully and completely reviewed the record, conducted examination in 2010, and reviewed the pertinent medical literature.  The Board therefore concludes that the VA examiners' medical opinions are adequate and remanding for an additional medical opinion would serve no useful purpose and would only result in additional delay in this case.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.

IV.  Entitlement to rating in excess of 20 percent for residuals of a right knee injury under Diagnostic Code 5257. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59. 

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).   

The appellant asserts that a higher rating is warranted for the Veteran's service-connected right knee disability under Diagnostic Code 5257.  By way of history, in November 1978 the RO established service connection for residuals of a right knee injury with arthritis and assigned a 10 percent evaluation.  The 10 percent rating was assigned based upon VA examination in May 1978.  X-ray exam of the right knee showed mild hypertrophic changes involving the bones of the right knee.  The VA examiner stated that there was no other evidence of bone pathology demonstrated.  Physical examination revealed no deformity or swelling but there was tenderness with crepitation on motion of the patella.  There was moderate tenderness over the lateral femoral condyle anterior aspect.  There was slight crepitation on flexion and on extension of the knee joint.  Range of motion was unremarkable, however there was moderate to marked weakness of the extensors of the right knee.  

In a February 1999 decision, the Board increased the disability rating to 20 percent for subluxation or lateral instability, and granted a separate 10 percent rating for arthritis and limitation of flexion.  An April 1999 rating decision implemented the Board decision and assigned a 20 percent disability rating to the service-connected right knee disability under Diagnostic Code 5257 from April 19, 1996.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20 (2016).  The 20 percent rating is protected.  See 38 C.F.R. § 3.951 (b) (2016).

In applying the law to the existing facts, the Board finds that the evidence is in equipoise as to whether the assignment of a 30 percent rating is warranted for the service-connected right knee disability under Diagnostic Code 5257.  

Review of the record shows that the Veteran underwent VA examination in March 2006.  The Veteran reported right knee pain, with painful motion in flexion.  He stated that he occasionally wore a knee brace; he was unable to get up from a kneeling or squatting position without help; his knee swelled up on a daily basis, for which he took Naprosyn; he had difficulty walking, standing, and going up and down stairs; and he experienced flare-ups from overuse or prolonged standing approximately twice each month where his pain would increase from one on a scale of ten, to ten on a scale of ten.

Physical examination showed patellofemoral crepitus with pain on palpation and generalized medial-sided joint pain.  There was no lateral-sided joint pain or evidence of infection or effusion.  McMurray's and Apley's tests were negative.  The anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), and collateral ligaments were stable.  Neurovascular status was intact.  Range of motion testing showed flexion to 125 degrees and extension to 0 degrees.  An additional 20 degrees of flexion loss was noted due to pain.  

The examiner recorded that there was no incoordination, but that there was significant weakened movement secondary to pain, as well as excess fatigability.  There was also painful motion and pain with use, especially with repetitive exercise and flexion.  The diagnosis was osteoarthritis of the right knee.  X-rays confirmed moderate osteoarthritis.

The Veteran underwent VA examination in September 2006.  The Veteran reported occasional swelling and constant pain.  He stated that the pain had progressed and that he experienced flare-ups, twice monthly, with pain rated at a seven on a scale of ten that would last for a period of hours.  He reported that he did not need an assistive devise such as a brace.  He reported no episodes of dislocation or recurrent subluxation.

Physical examination showed an abnormal gait.  There was pain on motion; there were functional limitations on standing and walking.  There was no joint ankylosis; no fatigue; no weakness; no lack of endurance; no additional limitation following repetitive use; no incoordination; no instability; no indication of abnormal weight bearing; no effusion, redness, or heat; and no guarding of movement.  McMurray's and Lachman's tests were negative.  Range of motion testing showed flexion to 110 degrees (to 120 degrees after repetitive motion), with pain beginning at 110 degrees; and extension to 0 degrees (to 20 degrees after repetitive motion), with pain beginning at 20 degrees.  The examiner noted that there was impairment of joint function due to pain, but no loss of function due to fatigue, lack of endurance, or incoordination.  The diagnosis was degenerative joint disease of the right knee.

The Veteran underwent VA examination in May 2009.  The Veteran reported that since his last VA examination, the pain had increased and his knee had become weaker.  He stated that he used a walker most of the time when leaving the house; that he had difficulty getting up from a sitting position; and that he had fallen multiple times because of his right knee pain.  He reported stiffness, weakness, decreased speed of joint motion, and moderate flare-ups every three or four months, lasting three to seven days at a time.  He reported no instability, locking episodes, effusions, or episodes of dislocation or subluxation.  He stated he was able to stand for only fifteen minutes and was able to walk no more than forty yards.  The VA examiner noted that the Veteran reported having flare-ups of the knee symptoms that were moderate in severity and occurred every three or four months and lasted three to seven days.  

Physical examination showed that the Veteran's gait was antalgic (gait assumed to avoid or lessen pain), with poor propulsion, and evidence of an abnormal shoe wear pattern.  There was bony joint enlargement, crepitus, tenderness (including subpatellar tenderness), pain at rest, and abnormal motion.  There was no joint ankylosis.  Range of motion testing showed flexion to 100 degrees, with pain beginning at 40 degrees; and extension to 0 degrees.  There were no additional limitations in flexion or extension after three repetitions.  

The diagnosis was mild to moderate degenerative joint disease of the right knee; patellofemoral syndrome of the right knee; and recurrent right knee sprain.  The examiner opined that the Veteran's disabilities would have "[s]ignificant [e]ffects" on his usual occupation, specifically because of his decreased mobility, pain, and problems lifting and carrying things; and that the disabilities totally prevented him from engaging in sports and moderately interfered with his ability to do chores, shop, exercise, drive, and participate in recreational activities.

In a June 2009 statement, Dr. Early, a private Internal Medicine specialist, stated that the Veteran was seen and examined on that day.  Dr. Early indicated that the Veteran had severe dysfunction of the right knee due to degenerative joint disease; he had very limited use of the knee; and he could not work at any job due to severe immobility, inability to walk or sit for long periods of time, and an inability to prevent falls and to stand up if he does fall. 

The Veteran underwent a VA examination in March 2010.  The Veteran reported that since his last VA examination, the pain had increased.  He had pain in the right knee with any weight bearing or activity.  The pain ranged from 4 to 10/10.  He used a neoprene sleeve as needed.  The Veteran reported stiffness, pain, giving way, instability, weakness, incoordination, and decreased speed of joint motion.  He denied having episodes of locking, subluxation, or dislocation.  He did not have effusion.  He had swelling and tenderness.  He reported having severe flare-ups two times a month, and it lasted for hours.  The precipitating factors were increased activity and the flare-up improved with rest.  The VA examination report indicates that the Veteran could stand for 20 to 30 minutes and he could walk 100 yards.  He used a walker intermittently.  He had an antalgic gait.  There was no other evidence of abnormal weightbearing.   

Physical examination showed that the Veteran's gait was antalgic.  There was evidence of tenderness, crepitus, and clicks or snaps.  There were no findings of a mass behind the knee, grinding, instability, patellar abnormality, meniscus abnormality, or meniscus or patellar abnormality.  Range of motion of the right knee was zero degrees to 130 degrees.  Right knee extension was normal at zero.  There was pain on flexion at 100 to 130 degrees.  There was no joint ankylosis.  There were no additional limitations in flexion or extension after three repetitions.  The diagnosis was degenerative joint disease of the right knee. The effect on usual occupation was significant and the impact was decreased mobility, pain, difficulty with stairs and getting up, and pain with prolonged standing.  The effects of usual daily activities was mild to moderate.  The VA examiner opined that the Veteran would want to avoid occupations that involve prolonged driving such as taxi driver and the Veteran could perform desk or computer work. 

Private orthopedic treatment records show that in April 2012, the Veteran reported that he was able to walk independently without an assistive device but his walking tolerance was less than five minutes.  The Veteran stated that this was a premorbid issue and the Veteran stated that his right leg recently has begun to feel weaker and he had limited functional mobility.  The Veteran stated that his standing tolerance was less than 5 minutes.  He was able to ascend and descend stairs but he required the assistance of his wife to do so because of the limited strength in bilateral upper extremities.  The records note that prior to January 2012, the Veteran was independent with activities of daily living.  

The Veteran underwent a VA examination in August 2012.  The Veteran reported having occasional pain in his knee with long walking or standing.  He stated that his knee has gotten worse.  He denied having flare-ups.  Physical examination showed that range of motion of the right knee was zero degrees to 120 degrees.  Pain began at 120 degrees.  Extension ends at zero degrees and there was no objective evidence of painful motion.  There was no hyperextension.  The Veteran was able to perform repetitive use testing.  The VA examiner noted that the Veteran did not have functional loss or functional impairment of the lower leg.  There was tenderness and pain to palpation of the joint line or soft tissues.  Muscle strength in the right leg was 5/5.  Joint stability in the right knee was normal.  There was no evidence of recurrent subluxation or dislocation.  The Veteran did not have any meniscal conditions or a surgical procedure for a meniscal condition.  The Veteran used a walker regularly.  The VA examiner stated that the right knee disability impacted the Veteran's ability to work because it would be difficult for the Veteran to perform jobs requiring prolonged walking, climbing, and heavy lifting.  The VA examiner noted that review of the VA treatment records did not show any increase in frequency of entries regarding the right knee complaint.  There was no swelling, deformity or warmth on exam. 

Private orthopedic treatment records show that the Veteran underwent physical therapy for his right knee in January 2013.  He reported having chronic right knee pain with increased symptoms approximately one week ago when he fell over an electrical cord.  He reported that the symptoms improved somewhat but generally tended to limit his mobility.  He reported that his symptoms increased with activity and decreased with rest and ibuprofen.  He reported having pain at the lateral aspect of the knee.  Upon evaluation, the Veteran had a gross decrease in lower extremity range of motion and strength as well as balance.  He was palpably tender about the lateral aspect of the knee on the right.  It was noted that the lack of range of motion of his lower extremities was limiting his ability to perform chair transfers and car transfers without increase in symptoms and this lack of lower extremity strength was limiting his ability to ambulate for greater than 5 minutes and his lack of balance was limiting his ability to navigate steps without increase in symptoms.  It was noted that it was expected that with skilled physical therapy and intervention focusing on improving range of motion, strength and balance, the Veteran will be able to improve his level of function.  Physical examination revealed that there was not a lot of swelling of his knee.  There was varus deformity to the right knee.  He had full extension and flexion to 100 degrees with the right knee.  There was no ligament instability noted.  The impression was sprain of right knee, and degenerative arthritis. 

VA home care records dated in April 2013 indicate that the Veteran required home care due to debility.  Physical therapy was ordered for three times a week for four weeks for gait training, treatment, strength training, and transfer training.  The VA home care records noted that the Veteran had problems with standing up and walking.  He used a scooter.  The Veteran died in May 2013.  

Turning to the lay evidence of record, in a June 2004 statement, a neighbor reported having been called on the telephone to go across the street and help the Veteran to his feet.  On that occasion, the Veteran had fallen and could not get up without assistance.  The neighbor helped him to his feet and offered to help the Veteran with any future projects that required kneeling or squatting.

In an April 2005 statement, a long-time friend indicated that he had been on outings with the Veteran where it was very difficult for the Veteran to walk, even from a handicapped parking space to their destination.  He stated that it was a "real struggle" for the Veteran just to get into and out of a vehicle.  He observed that regular activities such as attending church or running errands amounted to a hardship for the Veteran.

In a January 2011 statement, the Veteran indicated that he had weakness in the right knee and if he fell, he was unable to get up.  He stated that in December, when he was trying to repair a lawn sprinkler, he fell down and could not get up.  He stated that he crawled on his hands and knees to a fence 25 years away and was able to pull himself up.  He stated that he had a very sharp pain in the low back and left hip when he attempted to stand and walk.  

Under Diagnostic Code 5257, to merit a 30 percent rating, the evidence must show severe impairment of the knee.  38 C.F.R. § 4.71a.  Here, the evidence is in equipoise as to whether the right knee is productive of severe impairment.  The service-connected right knee disability is rated under Diagnostic Code 5257 by analogy.  The evidence of record does not establish right knee instability or recurrent subluxation.  However, as discussed below, there is other impairment of the right knee which is productive of severe impairment.  There is competent and credible evidence which establishes severe impairment of the right knee in addition to the limited flexion and extension of the right knee.  38 C.F.R. §§ 4.20, 4.71a. 

There is competent and credible evidence that weighs in favor of a finding that the right knee disability is manifested by severe impairment due to significant weakness, excess fatigability, bony joint enlargement, crepitus, tenderness, and severe flare-ups.  The March 2006 VA examination report indicates that the Veteran reported that he was unable to get up from a kneeling or squatting position without help; his knee swelled up on a daily basis, for which he took Naprosyn; he had difficulty walking, standing, and going up and down stairs; and he experienced flare-ups from overuse or prolonged standing approximately twice each month where his pain would increase from one to ten on a scale of ten.  Physical examination showed patellofemoral crepitus with pain on palpation and generalized medial-sided joint pain.  The examiner stated that there was significant weakened movement secondary to pain, as well as excess fatigability.  There was also painful motion and pain with use, especially with repetitive exercise and flexion.  The Board notes that this medical evidence establishes that the Veteran has significant weakened movement in the right knee in addition to the manifestation of painful motion and pain with use.  

The September 2006 VA examination report indicates that the Veteran stated that the pain had progressed and that he experienced flare-ups, twice monthly, with pain rated at a seven on a scale of ten that would last for a period of hours.  Physical examination showed an abnormal gait.  There was pain on motion; there were functional limitations on standing and walking.  The examiner noted that there was impairment of joint function due to pain.  

The May 2009 VA examination report indicates that the Veteran reported that since his last VA examination, the pain had increased and his knee had become weaker.  He stated that he used a walker most of the time when leaving the house; that he had difficulty getting up from a sitting position; and that he had fallen multiple times because of his right knee pain.  He reported stiffness, weakness, decreased speed of joint motion, and moderate flare-ups every three or four months, lasting three to seven days at a time.  He stated he was able to stand for only fifteen minutes and was able to walk no more than forty yards.  

Physical examination showed that the Veteran's gait was antalgic (gait assumed to avoid or lessen pain), with poor propulsion, and evidence of an abnormal shoe wear pattern.  There was bony joint enlargement, crepitus, tenderness (including subpatellar tenderness), pain at rest, and abnormal motion.  The examiner opined that the Veteran's disabilities would have "[s]ignificant [e]ffects" on his usual occupation, specifically because of his decreased mobility, pain, and problems lifting and carrying things; and that the disabilities totally prevented him from engaging in sports and moderately interfered with his ability to do chores, shop, exercise, drive, and participate in recreational activities.

In a June 2009 statement, Dr. Early, a private Internal Medicine specialist, opined that the Veteran had severe dysfunction of the right knee due to degenerative joint disease; he had very limited use of the knee; and he could not work at any job due to severe immobility, inability to walk or sit for long periods of time, and an inability to prevent falls and to stand up if he does fall. 

The March 2010 VA examination report indicates that the Veteran reported having pain in the right knee that ranged from 4 to 10/10.  The Veteran reported stiffness, pain, giving way, instability, weakness, incoordination, and decreased speed of joint motion.  He had swelling and tenderness.  He reported having severe flare-ups two times a month, and it lasted for hours.  The precipitating factors were increased activity and the flare-up improved with rest.  The VA examination report indicates that the Veteran could stand for 20 to 30 minutes and he could walk 100 yards.  He used a walker intermittently.  He had an antalgic gait.  Physical examination showed that there was evidence of tenderness, crepitus, and clicks or snaps.  The VA examiner opined that the effect on usual occupation was significant and the impact was decreased mobility, pain, difficulty with stairs and getting up, and pain with prolonged standing.  The VA examiner opined that the Veteran would want to avoid occupations that involve prolonged driving such as taxi driver and the Veteran could perform desk or computer work. 

Private orthopedic treatment records dated in April 2012 show that the Veteran reported that he was able to walk independently without an assistive device but his walking tolerance was less than five minutes.  The Veteran stated that his right leg recently has begun to feel weaker and he had limited functional mobility.  The Veteran stated that his standing tolerance was less than 5 minutes.    

Private orthopedic treatment records dated in January 2013 show that the Veteran had a gross decrease in lower extremity range of motion and strength as well as balance.  He was palpably tender about the lateral aspect of the knee on the right.  It was noted that the lack of lower extremity strength was limiting the Veteran's ability to ambulate for greater than 5 minutes and the lack of balance was limiting his ability to navigate steps without increase in symptoms.  Physical examination revealed varus deformity to the right knee.  The impression was sprain of right knee, and degenerative arthritis. 

VA home care records dated in April 2013 indicate that the Veteran required home care due to debility.  Physical therapy was ordered for three times a week for four weeks for gait training, treatment, strength training, and transfer training.  The VA home care records noted that the Veteran had problems with standing up and walking.  He used a scooter.  

There is evidence that weighs against the assignment of a 30 percent rating for the right knee disability.  The May 2009 VA examination report indicates that the VA examiner noted that the Veteran reported having flare-ups of the knee symptoms that were moderate in severity and occurred every three or four months and lasted three to seven days.    

The August 2012 VA examination report indicates that the VA examiner noted that the Veteran did not have functional loss or functional impairment of the lower leg.  Muscle strength in the right leg was 5/5.  Joint stability in the right knee was normal.  There was no evidence of recurrent subluxation or dislocation.  The VA examiner noted that review of the VA treatment records did not show any increase in frequency of entries regarding the right knee complaint.  There was no swelling, deformity or warmth on exam. 

In summary, in the Board's judgment, based on aforementioned findings, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected right knee disability is productive of severe impairment for the entire period of the appeal.  Accordingly, affording the benefit of all doubt, the Board finds that the criteria for a 30 percent rating have been met for the entire period of the appeal, and the to this extent, the appeal is granted.

The Board notes that the 30 percent rating is the maximum rating provided for under Diagnostic Code 5257.  A higher rating is not warranted under any other Diagnostic Code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, Nonunion of the tibia and fibula of either lower extremity warrants a 40 percent evaluation if there is loose motion requiring a brace. 

A rating in excess of 30 percent is not warranted under either Diagnostic Code 5256 or Diagnostic Code 5262.  In this case, the clinical findings do not show that the Veteran had any ankylosis of the right knee.  Furthermore, the medical evidence does not show that the Veteran had a nonunion of the tibia and fibula.  

The Board notes that separate 10 percent ratings are assigned for right knee arthritis with limitation of flexion and limitation of extension.  See VAOPGCPREC 23-97, 9-98, and 9-2004 and 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  However, as discussed above, the appellant withdrew the appeal of these issues and such issues are not before the Board for review.        

The Board has considered whether a separate rating is warranted under Diagnostic Codes 5258 or 5259.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a  , Diagnostic Code 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus. 

The medical evidence of record does not show that there are findings of dislocated semilunar cartilage with frequent episodes of "locking" and effusion in the right knee.  VA examination reports show intermittent report of locking, but over the years, the Veteran also denied having locking.  Locking and effusion were not detected on exam.  The medical evidence of record does not show that the meniscus in the right knee was excised.  Consequently, a separate rating is not warranted for the right knee under Diagnostic Codes 5258 or 5259.  

In conclusion, affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating is warranted for the service-connected right knee disability for the entire appeal period under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7.  The appeal is granted to that extent.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   Id. at 115.

Here the schedular rating criteria used to rate the Veteran's right knee disability reasonably describe and assess the Veteran's disability levels and symptomatology.  The Veteran's service-connected right knee disability is manifested primarily by weakness, limitation of motion, and pain, all of which are symptoms that are specifically addressed in the schedular rating criteria.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  The diagnostic codes pertinent to rating a knee disability rate the knee disability based upon symptoms of limitation of motion, instability or subluxation, ankylosis, and dislocation or removal of knee cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  The manifestations of the service-connected right knee disability are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  The rating criteria reasonably describe the disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in September 2005, January 2006, March 2006, April 2009, February 2001, September 2001, and February 2012.  Thus, adjudication of this claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to claim, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records and hospital records dated from 1955 to 2013 are associated with the claims file.  The RO made an attempt to obtain copies of the Veteran's SSA records.  SSA informed VA that such records were destroyed.  The Veteran was notified of the results of this search.  The Board has reviewed the Veteran's and appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In October 2005, February 2006, March 2006, November 2007, August 2009, March 2011, August 2011, and January 2012, the Veteran informed VA that he did not have any additional information or evidence to submit in support of his claim.  

VA provided VA examinations in 2006, 2009, 2010, and 2012 to obtain medical evidence as to the nature and severity of the claimed disability.  The Board finds that in their totality, the VA examinations and medical opinions provide sufficient information upon which to fairly evaluate the claim and rate the right knee disability.  The Board finds that the VA examination reports are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and thorough examinations of the Veteran.  The examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination in this matter and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.

V.  Entitlement to TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

Here, the Veteran argued that his service-connected right knee, low back, and left hip disabilities have rendered him unable to maintain substantially gainful employment.  See the September 2008 statement.  

Service connection was in effect for residuals of right knee injury, evaluated as 30 percent disabling; lumbar strain with scoliosis, evaluated as 20 percent from January 6, 2011; left hip bursitis, evaluated as 10 percent disabling; actinic keratosis, evaluated as 10 percent disabling; right knee arthritis with limitation of flexion, evaluated as 10 percent disabling; right knee arthritis with limitation of extension, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral varicoceles, evaluated as non-compensable; right inguinal hernia, evaluated as non-compensable; squamous cell carcinoma associated with actinic keratosis, evaluated as non-compensable; and bilateral hearing loss, evaluated as non-compensable.  The combined rating is 70 percent from January 6, 2011.  The combined rating requirement of 38 C.F.R. § 4.16 (a) is met from January 6, 2011.  

The remaining issue is whether the Veteran's service-connected disabilities precluded him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record reflects that the Veteran had experience as a foreman in heavy equipment repair.  The evidence shows that the Veteran worked as a foreman involved with heavy mobile equipment repair employed by the Department of the Army until he suffered a work-related injury in June 1985 involving left shoulder and low back injuries.  A March 1986 report from E.N. Feldman, M.D. noted the Veteran's work- related injury in June 1985 resulted in left shoulder and lumbar spine disabilities.  Dr. Feldman opined that the Veteran was totally disabled from ever engaging in work as a heavy mobile equipment maintenance foreman.  Also, a July 1992 Department of Labor status report noted that vocational rehabilitation would not serve to restore the Veteran to productive work activity.  A September 1986 Agency Certification of Reassignment and Accommodation Report noted that since the Veteran was not qualified for work other than heavy mobile equipment repairer, marine equipment repairer, or automotive worker/mechanic positions, accommodation was not possible.  These positions required crawling, stooping, bending, and lifting heavy parts and requirement; the Veteran was restricted in his ability to perform these requires duties and responsibilities.  

Additionally, various statements have been submitted by people whom the Veteran contacted regarding possible employment.  All the employers indicated that since the Veteran was not physically able to perform the requirements of the jobs, he would not be considered for employment.  There are also statements submitted by his friend and neighbor attesting to the extent of the Veteran's disabilities.  They described incidents involving the Veteran falling and unable to get up.  The Veteran's friend observed that the Veteran was not capable of holding down a job.   

The Board finds that the evidence is in equipoise as to whether the Veteran's service-connected right knee, low back and left hip disabilities precluded him from securing or following a substantially gainful occupation from January 6, 2011.  There is competent and credible evidence that the service-connected right knee, low back, and left hip disabilities precluded the Veteran from crawling, stooping, bending, and lifting heavy parts, and thus, the Veteran was restricted in his ability to perform these required duties and responsibilities in the occupation consistent with his educational and work background. 

Regarding the impairment due to the service-connected right knee disability, the March 2006 VA examination report indicates that the Veteran reported that he was unable to get up from a kneeling or squatting position without help; his knee swelled up on a daily basis, for which he took Naprosyn; he had difficulty walking, standing, and going up and down stairs; and he experienced flare-ups (from overuse or prolonged standing) approximately twice each month where his pain would increase from one on a scale of ten, to ten on a scale of ten.  The examiner stated that there was significant weakened movement secondary to pain, as well as excess fatigability.  There was also painful motion and pain with use, especially with repetitive exercise and flexion.  

The September 2006 VA examination report indicates that the Veteran reported occasional swelling and constant pain.  He stated that the pain had progressed and that he experienced flare-ups, twice monthly, with pain rated at a seven on a scale of ten that would last for a period of hours.  Physical examination showed an abnormal gait.  There was pain on motion; there were functional limitations on standing and walking.  The examiner noted that there was impairment of joint function due to pain.  

The May 2009 VA examination report indicates that the Veteran reported that since his last VA examination, the pain had increased and his knee had become weaker.  He stated that he used a walker most of the time when leaving the house; that he had difficulty getting up from a sitting position; and that he had fallen multiple times because of his right knee pain.  He reported stiffness, weakness, decreased speed of joint motion, and moderate flare-ups every three or four months, lasting three to seven days at a time.  He stated he was able to stand for only fifteen minutes and was able to walk no more than forty yards.  

Physical examination showed that the Veteran's gait was antalgic (gait assumed to avoid or lessen pain), with poor propulsion, and evidence of an abnormal shoe wear pattern.  There was bony joint enlargement, crepitus, tenderness (including subpatellar tenderness), pain at rest, and abnormal motion.  The examiner opined that the Veteran's disabilities would have "[s]ignificant [e]ffects" on his usual occupation, specifically because of his decreased mobility, pain, and problems lifting and carrying things; and that the disabilities totally prevented him from engaging in sports and moderately interfered with his ability to do chores, shop, exercise, drive, and participate in recreational activities.

In a June 2009 statement, Dr. Early, a private Internal Medicine specialist, opined that the Veteran had severe dysfunction of the right knee due to degenerative joint disease; he had very limited use of the knee; and he could not work at any job due to severe immobility, inability to walk or sit for long periods of time, and an inability to prevent falls and to stand up if he does fall. 

The March 2010 VA examination report indicates that the VA examiner opined that the effect on usual occupation was significant and the impact was decreased mobility, pain, difficulty with stairs and getting up, and pain with prolonged standing.  The VA examiner opined that the Veteran would want to avoid occupations that involve prolonged driving such as taxi driver and the Veteran could perform desk or computer work. 

In a January 2011 statement, the Veteran indicated that he had weakness in the right knee and if he fell, he was unable to get up.  He stated that in December, when he was trying to repair a lawn sprinkler, he fell down and could not get up.  He stated that he crawled on his hands and knees to a fence 25 years away and was able to pull himself up.  He stated that he had a very sharp pain in the low back and left hip when he attempted to stand and walk.  

Private orthopedic treatment records dated in April 2012 show that the Veteran reported that he was able to walk independently without an assistive device but his walking tolerance was less than five minutes.  The Veteran stated that his right leg recently has begun to feel weaker and he had limited functional mobility.  The Veteran stated that his standing tolerance was less than 5 minutes.  

The Veteran underwent a VA examination in August 2012.  The VA examiner stated that the right knee disability impacted the Veteran's ability to work because it would be difficult for the Veteran to perform jobs requiring prolonged walking, climbing, and heavy lifting.  

Private orthopedic treatment records show that the Veteran underwent physical therapy for his right knee in January 2013.  Upon evaluation, the Veteran had a gross decrease in lower extremity range of motion and strength as well as balance.  He was palpably tender about the lateral aspect of the knee on the right.  It was noted that the lack of range of motion of his lower extremities was limiting his ability to perform chair transfers and car transfers without increase in symptoms and this lack of lower extremity strength was limiting his ability to ambulate for greater than 5 minutes and his lack of balance was limiting his ability to navigate steps without increase in symptoms.   

Regarding the service-connected left hip bursitis, an April 2011 VA examination report indicates that the Veteran reported that his left hip had gotten progressively worse with more pain upon walking.  The VA examination report indicates that the left hip symptoms were giving way, pain, weakness, and tenderness.  The Veteran was unable to stand for more than a few minutes and he was unable to walk more than a few years.  His gait was antalgic.  The VA examiner opined that the bursitis of the left hip caused significant effects on usual occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.    

Regarding the service-connected low back disability, a June 2011 VA examination report indicates that the Veteran reported that his low back disability had gotten progressively worse and he had pain with bending and getting up and down.  The VA examination report indicates that the low back disability symptoms were decreased motion, pain, stiffness, and weakness.  The pain was daily and constant and was moderate in severity.  The VA examiner opined that the lumbar strain with scoliosis caused the Veteran to be assigned different duties at work and the following symptoms effected occupation: decreased mobility, problems with lifting and carrying, and decreased strength, and pain in the lower extremity.      

There is competent and credible evidence that weighs against the claim for TDIU and demonstrates that the service-connected disabilities did not prevent the Veteran from engaging in all forms of substantially gainful employment.  

As noted above, the evidence shows that the Veteran worked as a foreman involved with heavy mobile equipment repair employed by the Department of the Army until he suffered a work-related injury in June 1985 involving left shoulder and low back injuries.  A March 1986 report from E.N. Feldman, M.D. noted the Veteran's work-related injury in June 1985 resulted in left shoulder and lumbar spine disabilities.  Dr. Feldman opined that the Veteran was totally disabled from ever engaging in work as a heavy mobile equipment maintenance foreman.  

The Board notes that this medical evidence attributes some of the Veteran's inability to work in his usual occupation to a post service back injury.  The Board notes that service connection is in effect for low back strain and a 20 percent rating is in effect from January 6, 2011.  The medical evidence does not differentiate the effects of the service-connected low back disability and the effects of the post service back injury.  When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In a March 2010 VA examination report, the VA examiner opined that the Veteran would want to avoid occupations that involve prolonged driving such as taxi driver and the Veteran could perform desk or computer work.  However, the Board notes that there is competent and credible evidence of record, that the Veteran was not qualified for work other than heavy mobile equipment repairer, marine equipment repairer, or automotive worker/mechanic positions.  See the vocational rehabilitation evaluation.  

The August 2012 VA examination report indicates that the VA examiner concluded that the Veteran did not have functional loss or functional impairment of the lower leg.  The Board notes that the medical evidence discussed above including the VA examination reports dated in 2006, 2009, 2010, and 2011; the VA home health care records dated in 2013, and the private orthopedic records establish otherwise.  

Overall, there is competent and credible evidence which demonstrates that the service-connected right knee, left hip and low back disabilities prevented the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background from January 11, 2011.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the claim for TDIU is granted from January 6, 2011.  

The issue of entitlement to TDIU prior to January 6, 2011 is addressed in the remand below.  


ORDER

Entitlement to service connection for tubular adenoma is dismissed.  

Entitlement to service connection for diverticula is dismissed.  

Entitlement to service connection for internal hemorrhoids is dismissed.  

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury based on limitation of flexion is dismissed.   

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury based on limitation of extension is dismissed.   

Entitlement to an evaluation in excess of 10 percent for bursitis left hip is dismissed.   

Entitlement to an evaluation in excess of 10 percent for actinic keratosis is dismissed.   

Entitlement to a compensable evaluation for scars is dismissed.  

Entitlement to a compensable evaluation for bilateral varicoceles is dismissed.  

Entitlement to a compensable evaluation for a right inguinal hernia is dismissed.  

Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain with scoliosis is dismissed.    

New and material evidence has been received and the claim for service connection for a heart disorder is reopened.    

New and material evidence has been received and the claim for service connection for erectile dysfunction, claimed as impotence to include as secondary to the service connected bilateral varicoceles, is reopened.    

Service connection for erectile dysfunction is denied. 

Entitlement to a 30 percent rating for residuals of a right knee injury under Diagnostic Code 5257 is granted.   

Entitlement to TDIU from January 6, 2011 is granted.  


REMAND

In August 2009, the Veteran filed a claim for service connection for a heart disorder.  He was afforded a VA examination in March 2010.  The diagnoses were ischemic heart disease, mild concentric left ventricular hypertrophy, mild aortic sclerosis without significant aortic stenosis, and Grade 1 diastolic dysfunction.  The VA examiner opined that the Veteran's heart condition was less likely as not (less than 50/50 probability) caused by or a result of the same as seen in service.  The examiner indicated that the rationale for the opinion was that there was no evidence of any coronary artery disease or heart disease while in service, the heart disease was diagnosed decades later, there was a negative cardiac exam at the time of discharge in 1954, and palpitations in service in the 1950's had no relationship to the coronary artery disease diagnosis in the 1990's.  The VA examiner noted that the Veteran had complaints in service with palpitations with chest pain in 1953 and discharge exam was negative for any cardiac condition in 1954.  The record shows that the Veteran died in May 2013 and the cause of death was syncope due to myocardial infarction due to hypertension.  The appellant, the Veteran's spouse, filed a claim for service connection for the cause of the Veteran's death and was substituted as the claimant.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  

The Board finds that a remand for an addendum VA medical opinion is necessary to obtain medical evidence as to the etiology of the Veteran's heart disease, whether the cardiovascular disease had its onset in service or is related to service, and whether a service related disability or any other incident of active service was principal or contributory cause of the Veteran's death.  It is not clear from the March 2010 VA medical opinion whether the VA examiner considered all service treatment records associated with the file to include the Reserve service treatment records.  While the VA examiner noted and considered the Veteran's report of heart palpitations in 1953, it is not clear if the VA examiner considered other pertinent evidence in the service treatment records.  The February 1953 report of medical history indicates that the Veteran reported "yes" when asked if he had symptoms of palpations or pounding heart or pain or pressure in his chest.  The examining physician noted that the Veteran had treatment indicative of heart problems at the Fort Campbell Kentucky Army Hospital in October 1952 and he was treated for hypertension.  The January 1954 separation examination report shows a blood pressure reading of 130/90.  The Veteran separated from active service in January 1954.  

The record shows that the Veteran was hospitalized in a VA hospital in February and March 1955 because of a right indirect inguinal hernia.  During the course of inpatient care, it was noted that the Veteran had a blood pressure reading of 150/90.  A follow-up evaluation performed during the period of hospitalization ruled out the existence of chronic glomerulonephritis.  There was a finding of low grade hypertension.  

An October 1959 reserve examination report indicates that the Veteran reported "yes" when asked if he had high or low blood pressure.  It was noted that the Veteran reported that he was told by a physician in 1955 that his blood pressure was high and he was put on weight reduction.  His blood pressure on exam was 124/78.  A December 1968 reserve examination report notes that the Veteran's blood pressure reading was 136/90.  A January 1978 reserve examination report notes that the Veteran's blood pressure readings were 140/94, 132/98, 130/96. 

Thus, the Board finds that a remand for a new VA medical opinion is necessary to assist in determining whether the cause of the Veteran's death is attributable to disability, injury, disease, or other event in active service or during active duty for training or injury during inactive duty for training.  The Board also finds that a new VA medical opinion is necessary to obtain evidence as to the etiology and onset of the Veteran's heart disease and whether the heart disease is related to service.   

The AOJ should conduct a search for the October 1952 Fort Campbell Army Hospital clinical records.  It is not clear if VA searched for these clinical records.  38 U.S.C.A. § 5103A (b)(1)-(3).

As discussed in the decision above, the Veteran asserted that a TDIU was warranted from the date of receipt of the TDIU claim, which was received on September 15, 2008, because his service-connected right knee disability, left hip bursitis and low back strain prevented him from substantially gainful employment consistent with his work experience and education.  TDIU is granted from January 6, 2011.  

At this time, prior to January 6, 2011, the Veteran did not meet the combined rating requirements under 38 C.F.R. § 4.16 (a) for consideration of a TDIU.  The record shows that the Veteran has a combined total rating of 60 percent prior to January 6, 2011.  However, there is evidence from this time period that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected right knee, left hip, and low back disabilities.  In a June 2009 statement, Dr. Early, a private Internal Medicine specialist, opined that the Veteran had severe dysfunction of the right knee due to degenerative joint disease; he had very limited use of the knee; and he could not work at any job due to severe immobility, inability to walk or sit for long periods of time, and an inability to prevent falls and to stand up if he does fall. 

A TDIU may be considered alternatively on under § 4.16(b), even though the combine rating percentages under 38 C.F.R. § 4.16 (a) are not met if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16 (b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran may have been unemployable due to service-connected disabilities prior to January 6, 2011, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication.  The Board notes that referral to the Director of the Compensation and Pension Service for the initial adjudication is only necessary if the Veteran's combined total rating does not meet the combined rating percentages under 38 C.F.R. § 4.16 (a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center and/or any other service agency or records repository deemed appropriate and request a search for the October 1952 Fort Campbell Army Hospital clinical/inpatient records.  

2.  Contact a suitably qualified physician for a VA medical opinion.  A complete copy of the claims folder must be available for review.  

The physician should specifically review the service treatment records and reports and VA records discussed above. 

The physician is asked to opine as to whether a service related disability or any other incident of active service was principal or contributory cause of the Veteran's death. 

The physician is advised that a contributory cause of death is one not related to the principal cause, but one that contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection. 

The physician should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disorder had its clinical onset during the Veteran's period of active service and/or is related to incident or event in service.  The physician should comment on the blood pressure readings in service which are cited above.  

A detailed rationale must accompany the opinion.  If the physician determines that he/she cannot provide an opinion without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

3.  Readjudicate the claims for service connection for a heart disorder and for the cause of the Veteran's death in light of all the evidence of record.

4.  If the Veteran's combined total rating does not meet the combined rating percentages under 38 C.F.R. § 4.16 (a) for the time period prior to January 6, 2011, refer the issue of entitlement to TDIU on an extraschedular basis to the Director of the Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 4.16 (b).

5.  Readjudicate the issues remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the appellant and her representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


